SUPERIOR COURT
                                      OF THE
                             STATE OF DELAWARE

ABIGAIL M. LEGROW                                    NEW CASTLE COUNTY COURTHOUSE
         JUDGE                                       500 N. KING STREET, SUITE 10400
                                                     WILMINGTON, DELAWARE 19801
                                                     (302) 255-0660



                                               August 26, 2022

Kimjwonna Randolph
SBI# 198493
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

          RE:   State v. Kimjwonna Randolph
                I.D. No. 0502002967

Dear Mr. Randolph:

       The Court has received your letter1 through which you seek judicial review
of your sentence under 11 Del. C. § 4214(f). Although Judge Brennan took over
the cases previously assigned to Judge Herlihy, who was your sentencing judge,
I am responding to your letter because I am one of the judges responsible for
reviewing requests for certificates of eligibility under Section 4214(f).

        Consistent with the legislation enacting Section 4214(f), this Court has
adopted Special Rule of Procedure 2017-1 to establish procedural rules to govern
the filing and consideration of petitions under that section. That rule provides for
the appointment of the Office of Defense Services (“ODS”) to represent a
defendant who is eligible for sentence review under Section 4214(f). That rule
also provides that pro se applications will not be considered unless the Court
specifically grants a petitioner permission to proceed pro se.

      These rules are in place to ensure that the statutory requirements of Section
4214(f), which are complex and exacting, are met. Failure to meet those
requirements can result in a petition’s dismissal. Because the statute and this
Court’s rule generally prohibit repetitive petitions, the Court wishes to foster the
1
    D.I. 19.
most effective process for the one-time sentence review allowed. The Court does
not find that these procedures lend themselves well to applications by
unrepresented litigants. Moreover, the Court’s rule for these applications
specifically provides that ODS counsel “shall represent” any Section 4214(f)
movant. Del. Super. Ct. Spec. R. 2017-1(b). Therefore, only by specific
application after consultation with assigned counsel will the Court consider an
inmate’s application to proceed pro se.2

       Based on my review of your file and your criminal history, it is unlikely
you are eligible for relief under Section 4214(f). But there may be something
about your record of which I am unaware that makes you eligible for relief. The
Court therefore is forwarding your filing to Todd E. Conner, Esquire, of the
Office of Defense Services. You should contact Mr. Conner to discuss your
eligibility for relief and any further filings or proceedings in your case.

      In light of the foregoing, your petition SUMMARILY IS DISMISSED
under Del. Super. Ct. Spec. R. 2017-1(d)(8). This dismissal is WITHOUT
PREJUDICE for the filing, if you are eligible, of a certificate of eligibility that
complies with 11 Del. C. § 4214(f) and Del Super. Ct. Spec. R. 2017-1.

          IT IS SO ORDERED.


                                       Very Truly Yours,

                                       /s/ Abigail M. LeGrow
                                       Abigail M. LeGrow, Judge


cc:       Honorable Danielle J. Brennan
          Todd E. Conner, Chief Deputy Public Defender




2
    See Del. Super. Ct. Crim. R. 47.